DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “the channels total modal-chromatic bandwidth of the fiber under test” lacks antecedent basis. The limitation is interpreted as “total modal-chromatic bandwidth of a channel of the multimode optical fiber under test”, based on the disclosure and reference of “the fiber channel” and “the fiber optical channel” in dependent claims 2, 6.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.  Prior art fails to teach an apparatus that measures a multimode optical fiber by utilizing a reference VCSEL spatial spectral launch condition and modal-chromatic dispersion interaction data to estimate total modal-chromatic bandwidth of a channel of the multimode optical fiber, or reasonably suggest any apparatus capable of performing the same, when considered in view of the rest of the limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP6400450 discloses a Method Of Qualifying A Multimode Optical Fiber For Bandwidth Performance; USP6924890 discloses a Measuring Method For Individual Fibers Of Cables.
This application is in condition for allowance except for the following formal matters: 
Claims are objected for informalities.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883